United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-30996
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DEMITORIS ALEXANDER,

                                    Defendant-Appellant.


                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 02-CV-2585
                    USDC No. 94-CR-343-ALL-J
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Demitoris Alexander, federal inmate #24297-034, pleaded

guilty to charges of conspiracy with intent to distribute cocaine

and possession of a firearm.   Alexander was sentenced to

concurrent terms of 180 and 120 months’ imprisonment.      Alexander

seeks a certificate of appealability (“COA”) to appeal the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-30996
                                   -2-

district court’s order that transferred his successive 28 U.S.C.

§ 2255 motion to this court.

     We must examine the basis of our jurisdiction on our own

motion if necessary.   Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   An order transferring a successive 28 U.S.C. § 2255

motion to the court of appeals is a nonappealable interlocutory

order.   Brinar v. Williamson, 245 F.3d 515, 516-18 (5th Cir.

2001).   This court is without jurisdiction to consider

Alexander’s case.   See id.    Accordingly, the appeal is DISMISSED

for lack of jurisdiction.     Alexander’s motions for a COA and for

leave to proceed in forma pauperis are DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.